19-10412-jlg         Doc 1374       Filed 09/24/19 Entered 09/24/19 18:47:41                      Main Document
                                                  Pg 1 of 12


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X


          NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
        THE CONFIRMATION HEARING ON SEPTEMBER 25, 2019 AT 11:00 A.M.



Location of Hearing:          United States Bankruptcy Court for the Southern District of New York,
                              before the Honorable James L. Garrity, Jr., United States Bankruptcy
                              Judge, One Bowling Green, Courtroom 601, New York, New York
                              10004




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2
      Changes to the previously filed agenda at ECF No. 1369 have been indicated by bolded and italicized font.


WEIL:\97199451\2\41703.0010
19-10412-jlg           Doc 1374         Filed 09/24/19 Entered 09/24/19 18:47:41                        Main Document
                                                      Pg 2 of 12


    I.      DEBTORS’ REQUEST FOR CONFIRMATION OF THIRD AMENDED PLAN:

            1.        Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its
                      Affiliated Debtors (ECF No. 1326)

                      Response Deadline:          September 18, 2019 at 4:00 p.m.

                      Unresolved Responses to Third Amended Plan:

                               A.        Objections of the Geary Class Action (ECF No. 1296)3

                               B.        Objection and Response of the Greenwald Consumer Creditors
                                         (ECF No. 1302)

                               C.        Objection of Bank of America, N.A. to the Plan, the Proposed
                                         Sales, and Related Matters (ECF No. 941)4

                                         i.       Declaration of Timothy Kihm in Support of Objection of
                                                  Bank of America, N.A. to the Plan, the Proposed Sales, and
                                                  Related Matters (ECF No. 1066)

                                        ii.       Declaration of Andrew Dugandzic in Support of Objection
                                                  of Bank of America, N.A. to the Plan, the Proposed Sales,
                                                  and Related Matters (ECF No. 1068)

                               D.        Letter filed by Shirley Eichenberger (ECF No. 1312)

                               E.        Letter filed by William Erikson (ECF No. 1315)

                               F.        Objection of Samuel Rodriguez (ECF No. 1316)

                               G.        Letter filed by Richard S. Phelps (ECF No. 1339)

                               H.        Letter filed by Edward Seth (ECF No. 1341)

                               I.        Objection of Marsha Chambers to Plan (ECF No. 1340)

                               J.        Letter filed by Roy L. Owens (ECF No. 1342)

                               K.        Letter and Objection filed by Seth Easterling (ECF No. 1343)

                               L.        Objection by Marcia Evans (ECF No. 1345)

                               M.        Letter filed by Michael P. Rives (ECF No. 1346)


3
         This objection is unresolved only as to the issue of equitable subordination, as set forth in Section II.D. of the
         objection.
4
         This objection is unresolved only as to the issue of contract rejection, as set forth in Section II of the objection.


                                                                2
WEIL:\97199451\2\41703.0010
19-10412-jlg         Doc 1374       Filed 09/24/19 Entered 09/24/19 18:47:41           Main Document
                                                  Pg 3 of 12


                              N.    Letter Filed by Jeff S. Brown (ECF No. 1350)

                              O.    Letter filed by Patricia Treadwell (ECF No. 1357)

                              P.    Letter filed by Patrick Griffiths (ECF No. 1358)

                              Q.    Objection of Cherane Pefley (ECF No. 1359)

                              R.    Objection of Thomas Sturman (ECF No. 1360)

                              S.    Objection of Viatcheslav Strekalov (ECF No. 1362)

                              T.    Objection of Elena Evglevskaya (ECF No. 1363)

                              U.    Objection of Launa L. Lishamer (ECF No. 1364)

                              V.    Amended Objection of Marsha Chambers (ECF No. 1367)

                              W.    Second Amended Objection of Marsha Chambers (ECF
                                    No. 1370)

                    Filings in Support of Confirmation of Third Amended Plan:

                              X.    Debtors’ (I) Memorandum of Law in Support of Confirmation of
                                    Third Amended Joint Chapter 11 Plan of Ditech Holding
                                    Corporation and Its Affiliated Debtors and (II) Omnibus Reply to
                                    Objections Thereto (ECF No. 1325)

                                     i.    Notice of Filing Redline of Proposed Order Confirming
                                           Third Amended Plan (ECF No. 1331)

                                    ii.    Debtors’ (I) Memorandum of Law in Support of
                                           Confirmation of Second Amended Joint Chapter 11 Plan of
                                           Ditech Holding Corporation and Its Affiliated Debtors and
                                           (II) Omnibus Reply to Objections Thereto (ECF No. 1029)

                              Y.    Statement of the Official Committee of Consumer Creditors in
                                    Support of the Debtors’ Third Amended Joint Chapter 11 Plan
                                    (ECF No. 1301)

                              Z.    Declaration of Laura Reichel, Debtors’ Senior Vice President of
                                    Investor Relations and Product Development, in Support of the
                                    Sale Transactions and Confirmation of the Third Amended Plan
                                    (ECF No. 1327)

                              AA.   Declaration of Jeffrey P. Naimon of Buckley LLP, Special Counsel
                                    for Debtors, in Support of the Sale Transaction and Confirmation
                                    of the Third Amended Plan (ECF No. 1328)



                                                     3
WEIL:\97199451\2\41703.0010
19-10412-jlg         Doc 1374       Filed 09/24/19 Entered 09/24/19 18:47:41         Main Document
                                                  Pg 4 of 12


                              BB.   Declaration of Marc Brown of AlixPartners LLP, Debtors’
                                    Financial Advisor, in Support of the Sale Transactions and the
                                    Third Amended Plan (ECF No. 1329)

                              CC.   Declaration of Denis O’Connor of AlixPartners LLP, Debtors’
                                    Financial Advisor, in Support of the Sale Transactions and
                                    Confirmation of the Third Amended Plan (ECF No. 1330)

                              DD.   Declaration of Rein Snellenbarger of Houlihan Lokey Capital, Inc.,
                                    Debtors’ Investment Banker, in Support of the Sale Transactions
                                    and Confirmation of the Third Amended Plan (ECF No. 1349)

                              EE.   Declaration of James Nelson of AlixPartners LLP, Debtors’
                                    Financial Advisor, in Support of the Sale Transactions and
                                    Confirmation of the Third Amended Plan (ECF No. 1334)

                                     i.    Exhibit A to Nelson Declaration (ECF No. 1336)

                              FF.   Declaration of William R. Thompson, Vice President and Senior
                                    Managing Counsel of Ditech Financial LLC, in Support of the Sale
                                    Transactions and Confirmation of the Third Amended Plan (ECF
                                    No. 1335)

                    Related Documents:

                              GG.   Second Supplemental and Restated Declaration of Jane Sullivan of
                                    Epiq Corporate Restructuring, LLC Regarding Voting and
                                    Tabulations of Ballots Case on the Third Amended Joint Chapter
                                    11 Plan of Ditech Holding Corporation and Its Affiliated Debtors
                                    (ECF No. 1333)

                              HH.   Notice Regarding Plan Supplement (ECF No. 1317)

                              II.   Notice of Filing Consumer Representative Agreement of Ditech
                                    Holding Corporation and Its Affiliated Debtors (ECF No. 1371)

                              JJ.   Notice of (I) Filing of Third Amended Joint Chapter 11 Plan of
                                    Ditech Holding Corporation and Its Affiliated Debtors and
                                    Disclosure Statement Supplement for Third Amended Joint
                                    Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated
                                    Debtors and (II) Extended Voting Deadline (ECF No. 1287)

                              KK.   Memorandum Decision on Confirmation of the Second Amended
                                    Joint Chapter 11 Plan of Ditech Holding Corporation and Its
                                    Affiliated Debtors (ECF No. 1240)

                              LL.   Amended Disclosure Statement for Amended Plan (ECF No. 543)

                              MM. Order Approving Disclosure Statement (ECF No. 544)

                                                     4
WEIL:\97199451\2\41703.0010
19-10412-jlg         Doc 1374       Filed 09/24/19 Entered 09/24/19 18:47:41            Main Document
                                                  Pg 5 of 12


                              NN.   Notice of Filing of Plan Supplement in Connection with Amended
                                    Joint Chapter 11 Plan of Ditech Holding Corporation and Its
                                    Affiliated Debtors (ECF No. 844)

                              OO.   Notice of Selection of Creditor Recovery Trustee (ECF No. 1085)

                    Resolved Responses to Plan:

                              PP.   Objection of the United States of America to Plan Confirmation
                                    (ECF No. 998)5

                              QQ.   Limited Objection and Reservation of Rights of Padgett Law
                                    Group to Confirmation of Third Amended Plan (ECF No. 1307)

                              RR.   Limited Objection and Reservation of Rights of Korde &
                                    Associates, P.C. to Confirmation of Third Amended Plan (ECF
                                    No. 1308)

                    Status: This matter is going forward as to the Plan Confirmation Objections. All
                    Adequate Assurance and Cure Objections are adjourned to a date(s) to be
                    announced. See Exhibit A attached hereto.


Dated: September 24, 2019
       New York, New York
                                             /s/ Sunny Singh
                                             WEIL, GOTSHAL & MANGES LLP
                                             767 Fifth Avenue
                                             New York, New York 10153
                                             Telephone: (212) 310-8000
                                             Facsimile: (212) 310-8007
                                             Ray C. Schrock, P.C.
                                             Sunny Singh

                                             Attorneys for Debtors
                                             and Debtors in Possession




5
      This matter has been resolved subject to entry of the Debtors’ proposed Order Confirming Amended Joint
      Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors.


                                                     5
WEIL:\97199451\2\41703.0010
19-10412-jlg         Doc 1374   Filed 09/24/19 Entered 09/24/19 18:47:41   Main Document
                                              Pg 6 of 12


                                           Exhibit A




WEIL:\97199451\2\41703.0010
19-10412-jlg         Doc 1374    Filed 09/24/19 Entered 09/24/19 18:47:41        Main Document
                                               Pg 7 of 12


Adjourned Responses to Adequate Assurance and Cure Amounts:

          1.        Objection of Safeguard Properties Management LLC to Proposed Cure Amounts
                    (ECF No. 857)

          2.        Objection of ServiceLink NLS, LLC and Its Affiliates to Proposed Cure Amounts
                    (ECF No. 859)

          3.        Objection of Safeguard to Proposed Assumption of Executory Contracts of
                    Debtors (Wind Down Estates) (ECF No. 871)

          4.        Objection of Gross Polowy, LLC to Proposed Cure Amounts (ECF No. 876)

          5.        Objection of McCalla Raymer Leibert Pierce, LLC to Assumption and
                    Assignment and Proposed Cure Amounts (ECF No. 885)

          6.        Objection of Ras Boriskin to Proposed Cure Amounts (ECF No. 886)

          7.        Objection of Ras Citron, LLC to Proposed Cure Amounts (ECF No. 887)

          8.        Objection of Ras Crane, LLC to Proposed Cure Amounts (ECF No. 889)

          9.        Objection of Robertson, Anschutz & Schneid, P.L. to Proposed Cure Amounts
                    (ECF No. 891)

          10.       Objection of Phelan Hallinan Diamond & Jones, LLP to Proposed Cure Amounts
                    (ECF No. 901)

          11.       Objection of McCabe, Weisberg & Conway, LLC to Proposed Cure Amounts
                    (ECF No. 913)

          12.       Limited Objection of Wilson & Associates to Proposed Cure Amounts and
                    Assumption and Assignment (ECF No. 914)

          13.       Objection of Tiffany & Bosco, P.A. to Proposed Cure Amounts (ECF No. 921)

          14.       Objection and Reservation of Rights of Korde & Associates, P.C. to Notice of
                    Assumption and Assignment of Executory Contracts and Unexpired Leases of
                    Debtors (Forward Buyer) (ECF No. 932)

          15.       Objection of Nationstar Mortgage, LLC to Notice of Assumption and Assignment
                    of Certain Executory Contracts and Related Cure Amounts (ECF No. 934)

          16.       Objection of the TMLF Entities to Proposed Cure Amounts (ECF No. 947)

          17.       Objection of SAP America, Inc. and Concur Technologies, Inc. to Assumption, or
                    Assumption and Assignment, of Executory Contracts Pursuant to the Plan and
                    Sale (ECF No. 951)




WEIL:\97199451\2\41703.0010
19-10412-jlg         Doc 1374    Filed 09/24/19 Entered 09/24/19 18:47:41       Main Document
                                               Pg 8 of 12


          18.       Objection of CenturyLink Communications, LLC to Proposed Cure Amount
                    (ECF No. 953)

          19.       Objection of Noonan & Lieberman, LTD to Proposed Cure Amounts (ECF
                    No. 954)

          20.       Objection of Ballard Spahr LLP to Proposed Cure Amounts (ECF No. 962)

          21.       Objection of Pro-Teck Services, Ltd. to Proposed Cure Amounts (ECF No. 980)

          22.       Limited Objection of Aldridge Pite, LLP to Proposed Cure Amounts (ECF
                    No. 1011)

          23.       Limited Objection of Wilson & Associates, PLLC to Second Supplemental Notice
                    of Cure Costs and Potential Assumption or Assignment of Executory Contracts
                    and Unexpired Leases (ECF No. 1084)

          24.       Supplemental Objection of Safeguard Properties Management, LLC to
                    Supplemental Cure Notice (ECF No. 1090)

          25.       Objection of Corelogic Information Solutions to Supplemental Cure Notice (ECF
                    No. 1095)

          26.       Limited Objection of McCalla Raymer Leibert Pierce, LLC to (I) Third
                    Supplemental Notice of Cure Costs and Potential Assumption or Assumption and
                    Assignment of Executory Contracts and Unexpired Leases; (II) Supplemental
                    Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors
                    and Removal of Executory Contracts and Unexpired Leases from Transferred
                    Contracts Schedule (Reorganized RMS) and (III) Second Supplemental Notice of
                    Assumption of Executory Contracts and Unexpired Leases of Debtors and
                    Removal of Executory Contracts and Unexpired Leases from Assumed Contracts
                    Schedule (Wind Down Estates) (ECF No. 1128)

          27.       Limited Objection of Wilson & Associates, PLLC to (I) Supplemental Notice of
                    Assumption of Executory Contracts and Unexpired Leases of Debtors and
                    Removal of Executory Contracts and Unexpired Leases from Transferred
                    Contracts Schedule (Reorganized RMS) and (II) Second Supplemental Notice of
                    Assumption of Executory Contracts and Unexpired Leases of Debtors and
                    Removal of Executory Contracts and Unexpired Leases from Assumed Contracts
                    Schedule (Wind Down Estates) (ECF No. 1129)

          28.       Amended Limited Objection of Aldridge Pite, LLP to Debtors’ Notice(s) of Cure
                    Costs and Notice(s) of Assumption of Executory Contracts (ECF No. 1164)

          29.       Limited Objection of Certain Trustees to the Debtors’ Proposed Cure Costs and
                    Adequate Assurance of Future Performance for the Assumption and Assignment
                    of Executory Contracts (ECF No. 1173)



                                                  8
WEIL:\97199451\2\41703.0010
19-10412-jlg         Doc 1374    Filed 09/24/19 Entered 09/24/19 18:47:41        Main Document
                                               Pg 9 of 12


          30.       Limited Objection of Cognizant Technology Solutions U.S. Corp. to
                    (A) Supplemental Notice of Assumption of Executory Contracts and Unexpired
                    Leases of Debtors and Removal of Executory Contracts and Unexpired Leases
                    from Transferred Contracts Schedule (Reorganized RMS), and (B) Second
                    Supplemental Notice of Assumption of Executory Contracts and Unexpired
                    Leases of Debtors and Removal of Executory Contracts and Unexpired Leases
                    from Assumed Contracts Schedule (Wind Down Estates) (ECF No. 1182)

          31.       Objection and Reservation of Rights of CoreLogic Solutions, LLC, CoreLogic
                    Credco, LLC and CoreLogic Tax Services, LLC with Respect to Supplemental
                    Notice of Assumption and Assignment of Executory contracts and Unexpired
                    Leases of Debtors and Removal of Executory Contracts and Unexpired Leases
                    from Assumed Contracts Schedule (Wind Down Estates) (ECF No. 1183)

          32.       Objection and Reservation of Rights of Korde & Associates, P.C. to Second
                    Supplemental Notice of Assumption and Assignment of Executory Contracts and
                    Unexpired Leases of Debtors (Wind Down Estates) (ECF No. 1184)

          33.       Amended and Supplemental Objection of the TMLF Entities to Proposed Cure
                    Amounts in Connection with the Potential Assumption or Assumption and
                    Assignment of Executory Contracts (ECF No. 1185)

          34.       Second Objection of CenturyLink Communications, LLC to Proposed Cure
                    Amount (ECF No. 1187)

Resolved Responses to Adequate Assurance and Cure Amounts:

          35.       Objection of Orlans PC to and Proposed Cure Amounts and Adequate Assurance
                    (ECF No. 893)

          36.       Objection of McCarthy & Holthus, LLP to Proposed Cure Amounts and Adequate
                    Assurance (ECF No. 895)

          37.       Limited Objection of the Federal Deposit Insurance Corporation to Cure Notices
                    and Request for Additional Time to Respond (ECF No. 902)

          38.       Oracle’s Limited Objection and Reservation of Rights Regarding: (1) Amended
                    Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated
                    Debtors; (2) Notice of Cure Costs and Potential Assumption or Assumption and
                    Assignment of Executory Contracts and Unexpired Leases of Debtors; (3)
                    Notice of Assumption or Rejection of Executory Contracts and Unexpired
                    Leases of Debtors (Wind Down Estates); and (4) Notice of Assumption and
                    Assignment of Executory Contracts and Unexpired Leases of Debtors (Forward
                    Buyer) (ECF No. 916)

          39.       Objection of CyrusOne LLC to Proposed Cure Amounts (ECF No. 918)




                                                   9
WEIL:\97199451\2\41703.0010
19-10412-jlg         Doc 1374    Filed 09/24/19 Entered 09/24/19 18:47:41       Main Document
                                              Pg 10 of 12


          40.       Objection of Finance of America Reverse LLC to Proposed Cure Costs and
                    Potential Assumption of Executory Contracts and Unexpired Leases (ECF
                    No. 920)

          41.       Objection of JPMorgan Chase Bank, N.A. to Proposed Assumption and
                    Assignment of Tempe, AZ Lease in Connection with Forward Business Sale
                    (ECF No. 922)

          42.       Objection of SouthLaw, P.C. to Proposed Cure Amounts (ECF No. 923)

          43.       Objection of Heavner, Beyers & Mihlar, LLC to Proposed Cure Amounts (ECF
                    No. 924)

          44.       Objection of Reimer Law Co., f/k/a Reimer, Arnovitz, Chernek & Jeffrey Co.,
                    L.P.A. to Proposed Cure Amounts (ECF No. 926)

          45.       Objection of Mackie Wolf Zientz & Mann, P.C. to Proposed Cure Amounts (ECF
                    No. 928)

          46.       Objection and Reservation of Rights of Padgett Law Group to Proposed Cure
                    Amounts (ECF No. 930)

          47.       Objection of Trott Law, P.C. to Proposed Cure Amounts (ECF No. 933)

          48.       Objection of KML Law Group, P.C. to Proposed Cure Amounts and Adequate
                    Assurance (ECF No. 938)

          49.       Objection of Millsap & Singer LLC to Proposed Cure Amounts and Adequate
                    Assurance (ECF No. 940)

          50.       Objection of Bendett & McHugh, P.C. to Proposed Cure Amounts and Adequate
                    Assurance (ECF No. 942)

          51.       Limited Objection of Capital One, N.A. and GreenPoint Credit, LLC to Proposed
                    Cure Amounts and Adequate Assurance (ECF No. 950)

          52.       Objection of Hitachi Vantra Corporation to Proposed Cure Amount (ECF
                    No. 960)

          53.       Objection of CyrusOne LLC to Second Supplemental Notice of Assumption of
                    Executory Contracts and Unexpired Leases of Debtors and Removal of Executory
                    Contracts and Unexpired Leases from Assumed Contracts Schedule (Wind Down
                    Estates) (ECF No. 1153)

          54.       Limited Objection and Reservation of Rights of Finance of America Reserve LLC
                    and Finance of America Mortgage LLC to Supplemental Notice of Assumption of
                    Executory Contracts and Unexpired Leases (Reorganized RMS) (ECF No. 1188)




                                                  10
WEIL:\97199451\2\41703.0010
19-10412-jlg         Doc 1374      Filed 09/24/19 Entered 09/24/19 18:47:41                    Main Document
                                                Pg 11 of 12


Withdrawn Responses to Adequate Assurance and Cure Amounts:

          55.       Limited Objection and Reservation of Rights of Conduent Commercial Solutions,
                    LLC to Proposed Cure Amounts and Assumption and Assignment (Forward
                    Buyer) (ECF No. 911)

          56.       Limited Objection of Microsoft Corporation (ECF No. 929)

Moot Objection:


          57.       Objection of Xome to Notice of Assumption and Assignment of Certain
                    Executory Contracts and Related Cure Amounts (ECF No. 931) 6

Related Adequate Assurance and Cure Notices:

          58.       Notice of Cure Costs and Potential Assumption or Assumption and Assignment of
                    Executory Contracts and Unexpired Leases of Debtors (ECF No. 824)

          59.       Supplemental Notice of Cure Costs and Potential Assumption or Assumption and
                    Assignment of Executory Contracts and Unexpired Leases of Debtors (ECF No.
                    834)

          60.       Notice of Assumption or Rejection of Executory Contracts and Unexpired Leases
                    of Debtors (Wind Down Estates) (ECF No. 837)

          61.       Notice of Assumption and Assignment of Executory Contracts and Unexpired
                    Leases of Debtors (Reverse Buyer) (ECF No. 839)

          62.       Supplemental Notice of Assumption and Assignment of Executory Contracts and
                    Unexpired Leases of Debtors and Removal of Executory Contracts and Unexpired
                    Leases from Initial Notice (Wind Down Estates) (ECF No. 1012)

          63.       Second Supplemental Notice of Cure Costs and Potential Assumption or
                    Assumption and Assignment of Executory Contracts and Unexpired Leases of
                    Debtors (ECF No. 1013)

          64.       Supplemental Notice of Assumption and Assignment of Executory Contracts and
                    Unexpired Leases of Debtors and Removal of Executory Contracts and Unexpired
                    Leases from Initial Notice (Forward Buyer) (ECF No. 1014)

          65.       Third Supplemental Notice of Cure Costs and Potential Assumption or
                    Assumption and Assignment of Executory Contracts and Unexpired Leases of
                    Debtors (ECF No. 1087)


6
      The Debtors will not be assuming the contracts of this objecting party. Therefore, this objection is no longer
      applicable.


                                                        11
WEIL:\97199451\2\41703.0010
19-10412-jlg         Doc 1374    Filed 09/24/19 Entered 09/24/19 18:47:41       Main Document
                                              Pg 12 of 12


          66.       Second Supplemental Notice of Assumption and Assignment of Executory
                    Contracts and Unexpired Leases of Debtors and Removal of Executory Contracts
                    and Unexpired Leases from Transferred Contracts Schedule (Forward Buyer)
                    (ECF No. 1099)

          67.       Supplemental Notice of Assumption of Executory Contracts and Unexpired
                    Leases of Debtors and Removal of Contracts and Unexpired Leases from
                    Transferred Contracts Schedule (Reorganized RMS) (ECF No. 1101)

          68.       Second Supplemental Notice of Assumption of Executory contracts and
                    Unexpired Leases of Debtors and Removal of Executory Contracts and Unexpired
                    Leases from Assumed Contracts Schedule (Wind Down Estates) (ECF No. 1103)

          69.       Third Supplemental Notice of Assumption of Executory Contracts and Unexpired
                    Leases of Debtors and Removal of Executory Contracts and Unexpired Leases
                    from Assumed Contracts Schedule (Wind Down Estates) (ECF No. 1356)




                                                 12
WEIL:\97199451\2\41703.0010
